       Case 1:19-cv-01208-RA Document 48 Filed 09/19/19 Page 1 of 2


                                                                         HUNTON ANDREWS KURTH LLP
                                                                         200 PARK AVENUE
                                                                         NEW YORK, NY 10166-0005

                                                                         TEL 212 • 309 • 1000
                                                                         FAX 212 • 309 • 1100

                                                                         JENNIFER L. BLOOM
                                                                         DIRECT DIAL: 212 • 309 • 1314
                                                                         EMAIL: jbloom@hunton.com

September 19, 2019                                                       FILE NO: 121271.0000004



Via ECF

Hon. Ronnie Abrams, District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Lixenberg v. Oath Inc., 1:19-cv-01208 (RA)

Dear Judge Abrams:

We represent Oath Inc. (“Oath”) in the above-captioned matter. We submit this letter jointly
with Plaintiff’s counsel. We write respectfully to advise in accordance with the Court’s
September 11, 2019 Order (Dkt. 47), with regard to the additional discovery sought by both
parties.

The parties met and conferred as to additional discovery items on September 17, 2019.

Plaintiff requested that Oath produce documents and material pursuant to its Request for
Production Nos. 1, 2, 5, 8, 12, 23, and 28.

Oath requested that Plaintiff produce documents and material pursuant to its Request for
Production Nos. 2, 3, 5, 7, 9, 11, 13, and 14. These requests generally seek documents
regarding Plaintiff’s copyright registration, any licensing agreements entered into by Plaintiff
for the photograph at issue, and any documents supporting Plaintiff’s damages claim.

The parties are both available for the deposition of Mr. Bromley during the first week of
October. Oath will serve Mr. Bromley with a document request as part of the subpoena. As
part of that request, Plaintiff has requested that Oath include two requests from Plaintiff.

Oath also indicated that dependent upon the content of the licensing agreements produced by
Plaintiff, it may become necessary for Oath to depose Plaintiff. Plaintiff’s counsel indicated
that should that occur, Plaintiff will wish to take Oath’s deposition as well.

The parties are continuing to engage in settlement discussions.



   ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
   MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                            www.HuntonAK.com
      Case 1:19-cv-01208-RA Document 48 Filed 09/19/19 Page 2 of 2




Hon. Ronnie Abrams
September 19, 2019
Page 2

                                    Respectfully submitted,




                                    Jennifer L. Bloom


cc:   Counsel of record (via ECF)
